DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 9-20.

Allowable Subject Matter
Claims 1-4,6-8, 21-32 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: at least one trench isolation on the substrate between the first active semiconductor material and the second active semiconductor material; and a buried insulator layer directly beneath each of the first active semiconductor material and the second active semiconductor material.

The following is the reason for allowance of claim 21, pertinent arts do not alone or in combination disclose: wherein the first active semiconductor material and the second active semiconductor material are each doped with the same dopant, and wherein the second active semiconductor material has a lower dopant concentration than the first active semiconductor material.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onuki et al (US Pub No. 20200402577), Smith (US Pub No. 20210265352), Yang et al (US Pub No. 20080224221), Arai et al (US Pub No. 20050224893), Madurawe (US Pub No. 20040004298).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ALI NARAGHI/Examiner, Art Unit 2895